Title: Editorial Note on the Declaration of the Causes and Necessity for Taking Up Arms, 6 July 1775
From: 
To: 


On June 23 Congress appointed a committee of five, Franklin among them, to draft a declaration to the world that Washington would publish when he reached camp outside Boston. The committee reported its draft the next day, and on the 26th Congress, after some debate, recommitted it and added John Dickinson and Thomas Jefferson to the committee. These newcomers between them composed a second version, which was reported on July 6 and adopted with minor changes. The question of which man wrote the famous declaration has generated much controversy among historians. But no one to our knowledge has suggested, and we have no reason to believe, that Franklin played any part in its composition.
